Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling profile formed on the radially peripheral surface and extending axially and the grooves forming said profile must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 does not clearly define all features. It is for example unclear where abutment plane A is located if use is made of spacer or if there is more than one abutment between the sprocket carrying body and the cogset. It is also unclear how Ls, Lc, and Lp would be measured if the sprocket carrying body comprises a main body and an extension, and the cogset is built up from subsets. See for example the patent provided in the below 103 rejection with Lin (EP 2987715 A1). 
Additionally, claim 1 is indefinite in that it claims an enormous range of subassemblies, from which it can not be deducted which problem is being solved over the prior art; in fact, only by trial and error can a new design be checked for infringement on claim 1; it is not reasonably possible to determine the complete group of subassemblies that fall under claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (EP 2987715 A1).
Regarding claim 1, Lin teaches a sprocket subassembly (fig 1) for a bicycle rear wheel, the subassembly comprising a sprocket carrying body (20) and a cogset (32, 33, 40-48) mounted coaxially on the sprocket carrying body through shape engagement of the cogset on a coupling profile (21) formed on a radially peripheral surface of the sprocket carrying body and extending in an axial direction, wherein the following transversal planes are defined, perpendicular to the common axis of the sprocket-carrying body and of the cogset:
	abutment plane A of the sprocket carrying body: plane at the axial abutment position (see fig 3, abutment of sprocket 41 and body 20) of the cogset on the sprocket carrying body;
	outer bulk plane B of the sprocket carrying body: plane at the end (fig 3, end of body 20 at sprocket 32) of the sprocket carrying body opposite to the abutment plane (at sprocket 41);
	outer bulk plane C of the cogset: plane at the outer face of the smallest sprocket (33), facing the opposite way with respect to the cogset;
	inner bulk plane D of the cogset: plane at the inner face of the largest sprocket (40), facing the opposite way with respect to the cogset;
	wherein when the cogset is mounted (fig 3) on the sprocket carrying body the following lengths are defined in the axial direction:
	Lc: length of the sprocket carrying body (20), see fig 3 and the width between sprockets 41 and 32;
	Ls: axial length of the coupling profile (21) on the sprocket carrying body (20), see figs 1 and 3 wherein Ls=Lc;
	Lp: length of the cogset (32, 33, 40-48), between the outer bulk plane and the inner bulk plane, see fig 3 and the width between sprockets 40 and 41;
	Sint: inner overhang, equal to the distance between the abutment plane of the sprocket carrying body (20) and the inner bulk plane of the cogset (32, 33, 40-48), positive if the first is outside the second; see fig 3 and the width between sprockets 40 and 41;
	Sest: outer overhang, equal to the distance between the outer bulk plane of the sprocket carrying body (20) and the outer bulk plane of the cogset (32, 33, 40-48), positive if the first is inside the second; see fig 3 and the width between sprockets 32 and 33;
	when considering the sprocket pitch in the cogset to be constant having a value W, then the following values are taken from fig 3:
	Ls = Lc = 8W and Lp = 10W, K = (8W/10W)*(8W/(10W-8W)) = 64/20 = 3.2.
	While the value W is an estimation, the value 3.2 is well away from the limit values 2 and 6 of the range claimed for K, and thus it would be obvious to one having ordinary skill in the art to set the lengths defined above of the cogset taught by Lin to be values such that K is within the range between 2 and 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 2 to 9, Lin teaches the subassembly of claim 1 disclosed above, but fails to further teach the limits of claims 2 to 7. However, with math it is found that claims 2 to 4 limit the range for K up to 2.2<K<2.8, claim 7 limits the range for Ls optionally to 31<Ls<32 mm (which is within the limits of claims 5 and 6), claim 8 limits the overhang at the smallest sprocket side to 7<Sest<8mm, and claim 9 limits the ratio of inner and outer overhang to 2<Sest/Sint<4.5. Taking values within these limits wherein Sest=7.5 mm and Sint=2.5mm results in Sest/Sint=3. Further taking Ls=31.5mm fulfils the conditions of claims 5 to 7. From these values follows for the total overhang: Lp-Lc=10mm and Lp=Lc+10mm. When varying the length of the sprocket carrying body as 32.5<Lc<47.5, K can be calculated and results in 2.41<K<2.60. 
	From this analysis it follows that even the conditions of claims 1 to 9 in combination are met by an overhang of 10mm for a range of subassemblies having common dimensions. It is recognized that the values have been selected according to the claims, but it clearly shows that the ranges for the parameters defined by the present application are within the ranges of existing sprocket carrying bodies and cogsets, and would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 10, Lin teaches the subassembly of claim 1 disclosed above, and further teaches that the coupling profile comprises grooves (paragraph 0021; inherent that the splines would form grooves). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valle (US 8454461 B2), Hara (US 2017/0233037 A1), Komatsu (US 2019/0127022 A1), Tokuyama (US 2018/0290711 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651